Citation Nr: 1740189	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  07-28 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to Agent Orange.

2. Entitlement to service connection for congestive heart failure.

3. Entitlement to service connection for a renal disability.

4. Entitlement to service connection for hypertension.

5. Entitlement to service connection for presbycusis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from October 1954 to February 1977. Commendations and awards include a Vietnam Service Medal and a Vietnam Campaign Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2011, the case was remanded by the Board for issuance of a statement of the case (SOC) for the issue of diabetes. 

An SOC was issued in September 2011 for the issues of diabetes, stroke residuals and peripheral neuropathy. 

A VA-9 filed in October 2011 indicated the Veteran wanted a hearing at his local office for only the issues of diabetes, stroke residuals and peripheral neuropathy. An SSOC was issued in January 2014 for all issues on appeal. A VA-9 in February 2014 by the Veteran indicated he did not want a BVA hearing but did not specify which issues. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDINGS OF FACT

1. The evidence does not support a finding that the Veteran was exposed to herbicides in service. 

2. The weight of the evidence does not support a finding that the Veteran's current diabetes condition is related to service on a direct or presumptive basis. 

3. The weight of the evidence does not support a finding that the Veteran's current heart condition was related to service. 

4. The weight of the evidence does not support a finding that the Veteran's current symptoms of renal failure were related to service. 

5. The weight of the evidence does not support a finding that the Veteran's current hypertension diagnosis is related to service. 

6. The weight of the evidence does not support a finding that the Veteran's presbycuscis was related to service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for diabetes mellitus, type II, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2. The criteria for service connection for heart disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).

3. The criteria for an award of service connection for a kidney disability have not been met.  38 U.S.C.A. §§ 1110, 1131(West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

4. The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

5. The criteria for service connection for presbycuscis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection 

Generally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a) (2015).

For purposes of service connection for a disability or death resulting from exposure to a herbicide agent, including a presumption of service connection, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307 (a) (6) (iii) (2014). "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307 (a) (6) (iii) (2014).

Diseases entitled to the presumption under 38 C.F.R. § 3.309 (e) include AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, sub acute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).

The Board notes that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 Fed. Reg. 32,395 (June 12, 2007). 

The Veteran asserts that he was exposed to herbicides while serving aboard the USS Bon Homme Richard off the Coast of Vietnam. However, the Joint Services Records Research Center Statement on Research Findings Regarding Navy and Coast Guard ships and the use of tactical herbicide agents, such as Agent Orange, during the Vietnam Era indicates that there is no evidence that Navy ships transported herbicides from the United States to Vietnam nor is there evidence that ships operating off the coast of Vietnam used, stored, tested, or transported herbicides. Therefore, in this Veteran's case, given that he was only off the coast of Vietnam, herbicide exposure has not been established. 

A. Diabetes

As noted above, the Veteran is not entitled to a presumption of service connection for diabetes due to herbicide exposure. 

The Veteran self-reported a diagnosis of diabetes dating back to around 1990. He currently has this condition; therefore element (1) of service connection is satisfied. 

However, the Veteran has had no incurrence of diabetes in service. His separation examination, which does document several health problems, is silent for any reports of diabetes signs or symptoms. 

The Veteran notes that no one in his family has ever had diabetes and therefore it must be connected to service. However, as stated above, the Veteran has not been exposed to herbicides nor did he have any incurrence of diabetes in service. Therefore, the weight of the evidence does not support findings a nexus between the Veteran's current diabetes condition and service. Therefore, the claim must be denied. 

Presumptive service connection for diabetes as a "chronic disease" is not warranted as there is no documentation of diabetes from within one year of the Veteran's 1977 discharge.  As for a continuity of symptomatology between the diabetes and service, diabetes was not noted during this period of service, and characteristic manifestations of the disease processes were not identified.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

B. Heart Failure

The Veteran alleges that his heart condition is secondary to the diabetes mellitus condition he incurred in service. However, as noted above, diabetes is not service connected. While the Veteran does have a current heart condition, there is nothing in the service treatment records that connect the Veteran's current condition to service. Therefore, the weight of the evidence is against finding service connection for this claim. 

C. Renal Condition

The Veteran alleges that his renal failure is secondary to the diabetes mellitus condition he incurred in service. However, as noted above, diabetes is not service connected. While the Veteran does have a current renal condition, there is nothing in the service treatment records that connect the Veteran's current condition to service. Therefore, the weight of the evidence is against finding service connection for this claim. 

D. Hypertension

The Veteran alleges that his hypertension is secondary to the diabetes mellitus condition he incurred in service. However, as noted above, diabetes is not service connected. While the Veteran does have a current hypertension condition, there is nothing in the service treatment records that connect the Veteran's current condition to service. Therefore, the weight of the evidence is against finding service connection for this claim. 

E. Presbycusis 

The Veteran alleges service-connection for presybycusis which is hearing impairment in elderly individuals. However, the Veteran is already service connected for hearing loss related to service. While the Veteran alleges that both noise exposure and diabetes mellitus can lead to the development of presbycusis, the Veteran is already service-connected for hearing loss related to his noise exposure and he is not service connected for diabetes. The Veteran is unable to have a second claim for hearing loss due to the noise exposure in service. Therefore, this claim is denied. 

II. Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in a May 2007 letter prior to the initial adjudication of his claim.  She has not alleged any notice deficiency during the adjudication of his claim.  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  

ORDER

Entitlement to service connection for diabetes mellitus, type II, to include as due
to exposure to Agent Orange is denied. 

Entitlement to service connection for congestive heart failure is denied. 

Entitlement to service connection for a renal disability is denied. 

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for presbycusis is denied. 


______________________________________________
M. Tenner 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


